Case 2:21-cv-00130-GZS Document1 Filed 05/13/21 Pagelof6 PagelID#:1

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

 

 

 

 

 

_ Name
Street Address co
City and County S NE f
State and Zip Code \ } LCV Low} a
Telephone Number 6 % > 4

E-mail Address 5 ba Cad Fe G3 ( UAL {_.» (Bu

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. |

Name | A diauy X¢ KSucer) TI
Job or Title Lipa sol Q KC be

(if known)

Street Address Hod (oss pe as A Ou /.\
City and County : Oe ws
State and Zip Code What ben. oO Ae OnBm
Telephone Number Bre oD aeL de qo OS: 5

E-mail Address
(if known)

 

 

Defendant No. 2
Name {s () ) Gell ose ort OLE
_frcSeonber ~ Cort

Job or Title
(if known)

Street Address Q Jb | Al guy & ae
City and County Ys. Yo ates cel ~h Qt a
State and Zip Code IWS iia Ocha

Telephone Number Qo HE ALS TL + rL

24
Case 2:21-cv-00130-GZS Document1 Filed 05/13/21 Page 2of6 PagelD#: 2

Appendix A: Sample Complaint and Civil Cover Sheet

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF

(Write the District and Division, if any, of
the court in which the complaint is filed.)

 

<A Wadd

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

 

 

-against-

poke £ Medtrp : diel,

Yorke, Qorses

Boat TOW, Sse oe

(Write the full name of each defendant hs is
being sued, If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

 

23

Complaint for a Civil Case

Case No.
(to be filled in by the Clerk’s Office)

 

Jury Trial: ve O No
(check one)
Case 2:21-cv-00130-GZS Document1 Filed 05/13/21 Page 3of6 PagelD#: 3

II.

E-mail Address Ne owe WYO) (oe E Wheto. sey

(if known)

Defendant No. 3

Name

Job or Title
(if known)

Street Address hy C- Ad pre’ SE

City and County Slo~ (sad) Pom Wg iA

State and Zip Code WA ma \ (Aw otook
Telephone Number 20 ASF - -A4Z LE

E-mail Address

 

 

(if known)

Defendant No. 4

Name \M AACEK Sif se

Job or Title
(if known)

Of.
Street Address A A0O ural le St FCF TB A

City and County 5
State and Zip Code WA mY 00 SAY © 4.

Telephone Number Qott De D FIZ so

E-mail Address La wwe. ‘wWwelpreelom Vv zat eS a

(if known)

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising

under the United States Constitution or federal laws or treaties is a federal question case.

Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What js the basis for federal court jurisdiction? (check all that apply)

Federal question O) Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
25

4
Case 2:21-cv-00130-GZS Document1 Filed 05/13/21 Page4of6 PagelD#: 4

A.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United

States Constitution that are at issue in this case.

Speedy ded Tal f 994
resco “cc

 
  

r
If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) , 1s a citizen of
the State of (name)

 

 

b. If the plaintiff is a corporation

The plaintiff, (name) , 1s incorporated
under the laws of the State of (name) ‘
and has its principal place of business in the State of (name)

 

 

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

b. If the defendant is a corporation

The defendant, (name) , is
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of

 

 

 

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an

26
Case 2:21-cv-00130-GZS Document1 Filed 05/13/21 Page5of6 PagelID#:5

additional page providing the same information for each additional
defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

 

 

 

IIL. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

The Cel) Phogrrbore pid Maier
Otro lows picx«eleo eleabress ao

UA BerrB ess € Anny “ug Le oul, May oX Cre\ el)
Dx publ c dels ier Durkiouwr) La Sues We

TK See A tousk ho Yuet Caves) oppure a
Worry Wredl Seedrroaty BPe CoWocw

 

 

 

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order, Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

1 heleve vo fauniCton 8 ko bw Pest 2
of Mek Culeds fleold be vitnted (or wal eer
i Cot wel Ther, sol , Wee ASE Ce Foie
be {o> AW 5 cites le belts ASclo asp nse)
MXN > igh olie b ancl Wor “WT \o Pt C Lor ae
27 Wane
Case 2:21-cv-00130-GZS Document1 Filed 05/13/21 Page6of6 PagelD #: 6

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: OS/ ©F _, 2024.

Signature of Plaintiff

 

Printed Name of Plaintiff

 

 

B. For Attorneys

Date of signing: , 20

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

Telephone Number

 

E-mail Address

 

28
